   8:20-cv-00149-BCB-MDN Doc # 15 Filed: 12/31/20 Page 1 of 2 - Page ID # 45




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

SEAN DUBECK,

                       Plaintiff,                                       8:20CV149

       vs.                                                         AMENDED
                                                            CASE PROGRESSION ORDER
MARION LAW OFFICES, and WILLIAM
H. MARION,

                       Defendants.

       This matter comes before the Court on the parties’ Stipulated Motion to Enlarge (Filing
No. 14). After review of the parties’ motion, the Court finds good cause to grant the requested
extensions. Accordingly,

        IT IS ORDERED that the Stipulated Motion to Enlarge (Filing No. 14) is granted, and
the case progression order is amended as follows:

             1)   The deposition deadline, including but not limited to depositions for oral
                  testimony only under Rule 45, is March 5, 2021.

             2)   The deadline for filing motions to exclude testimony on Daubert and related
                  grounds is March 5, 2021.

             3)   The planning conference scheduled for January 8, 2021 is cancelled. The trial
                  and pretrial conference will not be set at this time. A planning conference to
                  discuss case progression, dispositive motions, the parties’ interest in settlement,
                  and the trial and pretrial conference settings will be held with the undersigned
                  magistrate judge on March 8, 2021, at 11:00 a.m. by telephone. Counsel shall
                  use the conferencing instructions assigned to this case to participate in the
                  conference.

             4)   The deadline for filing motions to dismiss and motions for summary judgment
                  is April 2, 2021.

             5)   The parties shall comply with all other stipulations and agreements recited in
                  their Rule 26(f) planning report that are not inconsistent with this order.

             6)   All requests for changes of deadlines or settings established herein shall be
                  directed to the undersigned magistrate judge. Such requests will not be
                  considered absent a showing of due diligence in the timely progression of this
                  case and the recent development of circumstances, unanticipated prior to the
                  filing of the motion, which require that additional time be allowed.
8:20-cv-00149-BCB-MDN Doc # 15 Filed: 12/31/20 Page 2 of 2 - Page ID # 46




   Dated this 31st day of December, 2020.
                                            BY THE COURT:

                                            s/Michael D. Nelson
                                            United States Magistrate Judge
